DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US publication 2009/0090915 A1), hereinafter referred to as Yamazaki915.

Regarding claim 1, Yamazaki915 teaches a manufacturing method of a thin-film transistor (TFT) array substrate (fig. 24-31 and related text), comprising the steps of: S10: providing a base substrate (50, [295]), forming a first metal layer (metal for forming 

Regarding claim 2, Yamazaki915 teaches wherein the step S20 further comprises the steps of: S201: coating a photoresist material on the second metal layer; S202: exposing and developing the photoresist material with the second mask to form a first photoresist layer; S203: etching and removing the second metal layer and the etch-stop layer not covered by the first photoresist layer; S204: ashing the first photoresist layer to form a second photoresist layer, wherein the second photoresist layer corresponds to the source and the drain; S205: etching the second metal layer to form the source and the drain; S206: striping the second photoresist layer; and S207: etching 
Regarding claim 3, Yamazaki915 teaches wherein the semiconductor layer comprises an amorphous silicon layer (54, [0195]) and a N+ amorphous silicon layer (55, [0200]); and the step S207 further comprises etching and removing the N+ amorphous silicon layer of a channel region to expose the amorphous silicon layer (fig. 26).
Regarding claim 4, Yamazaki915 teaches wherein the step S207 further comprises the steps of: S2071: removing the semiconductor layer outside the etch-stop layer by a dry etching process using the etch-stop layer as a mask; S2072: removing the etch-stop layer of the channel region by the dry etching process using the source and the drain as a mask; and S2073: removing the N+ amorphous silicon layer of the channel region to expose the amorphous silicon layer by the dry etching process using the etch-stop layer as a mask (fig. 26).
Regarding claim 6, Yamazaki915 teaches wherein the step S2071, the step S2072, and the step S2073 use a same dry etching process ([0311]).
Regarding claim 8, Yamazaki915 teaches wherein the step S203 uses a wet etching process, and the step S205 uses the wet etching process ([0309]).
Regarding claim 9, Yamazaki915 teaches wherein the second mask comprises a halftone mask ([0299-0300]).

Regarding claim 10, Yamazaki915 teaches a manufacturing method of a thin-film transistor (TFT) array substrate (fig. 24-31 and related text), comprising the steps 
Regarding claim 11, Yamazaki915 teaches wherein the step S20 further comprises the steps of: S201: coating a photoresist material on the second metal layer; S202: exposing and developing the photoresist material with the second mask to form a first photoresist layer; S203: etching and removing the second metal layer and the etch-stop layer not covered by the first photoresist layer; S204: ashing the first photoresist layer to form a second photoresist layer, wherein the second photoresist layer corresponds to the source and the drain; S205: etching the second metal layer to form the source and the drain; S206: striping the second photoresist layer; and S207: etching 
Regarding claim 12, Yamazaki915 teaches wherein the semiconductor layer comprises an amorphous silicon layer (54, [0195]) and a N+ amorphous silicon layer (55, [0200]); and the step S207 further comprises etching and removing the N+ amorphous silicon layer of a channel region to expose the amorphous silicon layer (fig. 26).
Regarding claim 13, Yamazaki915 teaches wherein the step S207 further comprises the steps of: S2071: removing the semiconductor layer outside the etch-stop layer by a dry etching process using the etch-stop layer as a mask; S2072: removing the etch-stop layer of the channel region by the dry etching process using the source and the drain as a mask; and S2073: removing the N+ amorphous silicon layer of the channel region to expose the amorphous silicon layer by the dry etching process using the etch-stop layer as a mask (fig. 26).
Regarding claim 15, Yamazaki915 teaches wherein the step S2071, the step S2072, and the step S2073 use a same dry etching process ([0311]).
Regarding claim 16, Yamazaki915 teaches wherein the step S203 uses a wet etching process, and the step S205 uses the wet etching process ([0309]).
Regarding claim 17, Yamazaki915 teaches wherein the second mask comprises a halftone mask ([0299-0300]).

Regarding claim 18, Yamazaki915 teaches a thin-film transistor (TFT) array substrate (fig. 31 (see fig. 24 and 26 for label and fig. 27 for pixel electrode and drain 
Regarding claim 19, Yamazaki915 teaches wherein the amorphous silicon island comprises an amorphous silicon layer (54, [0195]) and a N+ amorphous silicon layer (55, [0200]), the N+ amorphous silicon layer corresponds to the source and the drain, and the amorphous silicon layer corresponds to the source, the drain, and the channel region (fig. 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki915, as applied to claim 1 or 4 or 10 or 13 above.

Regarding claim 5, Yamazaki915 discloses all the limitations of claim 4 as discussed above on which this claim depends.
Yamazaki915 does not explicitly teach wherein a thickness of removing the N+ amorphous silicon layer of the channel region ranges from 100 to 500 angstroms (A). However it is well-known in the art that a width/thickness of a semiconducting layer depends on a process technology, overall size of the device, and is a result-effective variable as electrical properties (conductivity, resistance, doping, withstanding breakdown, etc.) depend on the width/thickness of a semiconducting layer. So a width/thickness of a semiconducting layer is a parameter that one must consider and decide upon and is something that can be optimized through routine experimentation.
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yamazaki915 so that wherein a thickness of removing the N+ amorphous silicon layer of the channel region ranges from 100 to 500 angstroms (A) for the purpose of optimizing device performance and overall size of the device.
Regarding claim 7, Yamazaki915 discloses all the limitations of claim 4 as discussed above on which this claim depends.
Yamazaki915 does not explicitly teach wherein a length of removing the semiconductor layer outside the etch-stop layer ranges from one to two micrometers. However Yamazaki915 shows a length of removing the semiconductor layer outside the etch-stop layer ranges (fig. 24 & 26) and it is well-known in the art that this length depends on a process technology, device performance, manufacturing cost, etc. and so this parameter that one must consider and decide upon and is something that can be optimized through routine experimentation.
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yamazaki915 so that wherein a length of removing the semiconductor layer outside the etch-stop layer ranges from one to two micrometers for the purpose of optimizing device performance and manufacturing cost.
Regarding claim 14, Yamazaki915 discloses all the limitations of claim 13 as discussed above on which this claim depends.
Yamazaki915 does not explicitly teach wherein a thickness of removing the N+ amorphous silicon layer of the channel region ranges from 100 to 500 angstroms (A). However it is well-known in the art that a width/thickness of a semiconducting layer depends on a process technology, overall size of the device, and is a result-effective 
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yamazaki915 so that wherein a thickness of removing the N+ amorphous silicon layer of the channel region ranges from 100 to 500 angstroms (A) for the purpose of optimizing device performance and overall size of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828